Judgment of the Supreme Court, Queens County, dated June 27, 1975, affirmed, with separate bills of costs to all parties appearing separately and filing separate briefs, except appellant Maryland Casualty (Maryland); such costs to be paid by appellant Maryland. We affirm on the opinion of Mr. Justice Graci at Trial Term. His determination of the suit was fully warranted by" the evidence. The documentary evidence, in particular, justifies his characterizations of the conduct of appellant Maryland. We add only that the manner and timing of Maryland’s eve-of-trial assertion that it did *904not insure any party to the suit (aptly described by Allstate’s attorney, Harold Fields, as "a bolt out of the blue”) precluded plaintiffs from a full and fair opportunity to contest, at the prior trial, Maryland’s position and to make a proper record for appeal. Hopkins, Acting P. J., Cohalan, Damiani, Christ and Titone, JJ., concur.